DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“operator feedback device”/ “operator feedback device output” in claim 1, 7, 11-12, 16-18 interpreted as display and controller in paragraph 0030, 0038 of applicant’s filed specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claim 17 recites “send directions…to continuously emit a reference sound”…, “continuously receive reference signals…”, “continuously make determinations…”, “automatically send directions…”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The addition of the “processor” of Claim 17 for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 17 recites “a measurement microphone input”, “a reference microphone input”, “a reference speaker output”, “an operator feedback device output”, “a memory”. The sending and gathering of signals using the speaker, microphones, and device output simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 17 recites a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inertial sensor for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, inertial sensors are well-understood, routine and conventional activity in the art, as evidenced by Shennib (WO 9723117) (pages 19-20, 23, 27). Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-17 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Pislak (US 20190046089)
Regarding claim 1, Pislak discloses a probe insertion apparatus for real ear measurement (paragraph 0008), the apparatus comprising: 
a probe tube (1) having a sound receiving end positionable in an ear canal (paragraph 0037), and 
a sound output end (2’) sonically coupled to a measurement microphone (3) (paragraph 0038, 0042);  
5a reference microphone (3’) positionable outside the ear canal (paragraph 0040-0041); 
a reference speaker (2) positionable to emit reference sound towards the ear canal (paragraph 0038, 0039, 0061); 
an operator feedback device (paragraph 0108); 
a memory storing computer readable instructions (paragraph 0019, 0027, 0044 0062) (wherein examiner notes data is collected and therefore, must be collected in a memory as a computer with measuring software is used); and 
a processor (4) (paragraph 0043) configured to execute the computer readable instructions, wherein the 10computer readable instructions when executed configure the processor to: 
direct the reference speaker (2) to continuously emit the reference sound (paragraph 0049, 0060-0062), 
continuously receive reference signals from the reference microphone (3’), and tympanic reflection signals from the measurement microphone (3) (paragraph 0050, 0059), 
continuously make determinations of a tympanic distance (wherein the examiner notes that the distance of probe element to tympanic membrane is a tympanic distance) (paragraph 0051-0054, 0079) between the sound 15receiving end of the probe tube and a tympanic membrane based on the reference signals and the tympanic reflection signals (paragraph 0052, 0055) and absent reference to a calibration measurement (paragraph 0037) as the operator moves the sound receiving end towards the tympanic membrane (generally paragraphs 0051-0057), and 
automatically direct the operator feedback device to provide indicia of the tympanic 20distance between the sound receiving end of the probe tube and a tympanic membrane, as the operator moves the sound receiving end towards the tympanic membrane (paragraph 0058, 0108).  
Regarding claim 2, Pislak discloses the probe insertion apparatus of claim 1, wherein:  - 27 -each determination of the tympanic distance is based solely on the reference and tympanic reflections signals (paragraph 0051-0052).  
Regarding claim 3, Pislak discloses the probe insertion apparatus of claim 1, wherein: each determination of the tympanic distance is based on current reference and tympanic 5reflection signals as well as reference and tympanic reflection signals used to determine a previous tympanic distance (paragraph 0056-0057).  
15 Regarding claim 6, Pisklak discloses the probe insertion apparatus of claim 1, wherein: the indicia comprise visual indicia.  
Regarding claim 7, Pislak discloses the probe insertion apparatus of claim 6, wherein: the operator feedback device comprises a display that provides the visual indicia (paragraph 0110-0111).  
Regarding claim 8, Pislak discloses the probe insertion apparatus of claim 7, wherein:  20the visual indicia identify the determined tympanic distance (paragraph 0110-0111).  
Regarding claim 9, Pislak discloses the probe insertion apparatus of claim 7, wherein: the display presents a graphical representation of an ear canal and an indicator positioned with respect to the graphical representation to indicate the tympanic distance (paragraph 0085, 0110-0111).  
Regarding claim 10, Pislak discloses the probe insertion apparatus of claim 1, wherein: the indicia comprise one or more of auditory and haptic indicia (paragraph 0109).  
Regarding claim 11, Pislak discloses the probe insertion apparatus of claim 10, wherein: the operator feedback device comprises a notification speaker that emits auditory indicia, 5and the notification speaker and reference speaker emit sound in different directions (paragraph 0108-0115).  
Regarding claim 12, Pislak discloses the probe insertion apparatus of claim 10, wherein: the operator feedback device comprises the reference speaker, that when activated outputs the auditory indicia composed of feedback sound frequencies lower than the reference 10sound (paragraph 0113).  
Regarding claim 13, Pislak discloses the probe insertion apparatus of claim 1, wherein the computer readable instructions when executed further configure the processor to: detect a blockage of the probe tube in the ear canal based on a volume characteristic of the tympanic reflection signals (paragraph 0112-0113).  
15 Regarding claim 14, Pislak discloses the probe insertion apparatus of claim 1, wherein the computer readable instructions when executed further configure the processor to: detect a blockage of the probe tube in the ear canal based on a volume characteristic of the tympanic reflection signals being indicative of (a) a reflection volume below a threshold volume and (b) the reflection volume being less than a 20reference volume by a threshold volume difference (paragraphs 0112-0113).  
Regarding claim 15, Pislak discloses the probe insertion apparatus of claim 14, wherein: the volume characteristic, the reflection volume, and the reference volume only relate to sound frequencies of 500Hz or less (paragraph 0071).  
Regarding claim 16, Pislak discloses the probe insertion apparatus of claim 13, wherein the computer readable instructions when executed further configure the processor to: automatically direct the operator feedback device to provide an indicium of the blockage in response to detecting the blockage (paragraph 0108-0115).  
5 Regarding claim 17, Pislak discloses the probe insertion apparatus for real ear measurement (paragraph 0008), the apparatus comprising: 
a measurement microphone input (3); 
a reference microphone input (3’); 
a reference speaker output (2’); 
an operator feedback device output (paragraph 0108);  
10 a memory storing computer readable instructions (paragraph 0019, 0027, 0044 0062) (wherein examiner notes data is collected and therefore, must be collected in a memory as a computer with measuring software is used); and
 a processor (4) (paragraph 0043) configured to execute the computer readable instructions, wherein the computer readable instructions when executed configure the processor to: 
send directions to the reference speaker (2’) output to continuously emit a reference sound (paragraph 0049, 0060-0062),
15continuously receive reference signals from the reference microphone input (3’) and tympanic reflection signals from the measurement microphone input (3) (paragraph 0050, 0059),
continuously make determinations of a tympanic probe distance (paragraph 0051-0054, 0079) based on the reference signals and the tympanic reflection signals and absent reference to a calibration measurement (paragraphs 0052, 0057, generally paragraphs 0051-0057), and  
20automatically send directions to the operator feedback device output to provide indicia of the tympanic probe distance between the sound receiving end of the probe tube and a tympanic membrane (paragraph 0108, generally paragraph 0108-0115 for into further detail).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pislak.
Regarding claim 4, Pislak discloses the probe insertion apparatus of claim 1, wherein: the memory stores a machine learning model (paragraph 0081), and said continuously making determinations of the tympanic distance comprises continuously 10supplying the machine learning model (paragraph 0085-0087) with inputs based on the received reference and tympanic reflection signals (paragraph 0081-0087), and continuously receiving from the machine learning model outputs corresponding to determined tympanic distances (paragraph 0085-0087).  Pislak does not expressly disclose the use of a neural network model. However, Pislak does disclose the use of alternative machine learning model e.g. linear discriminant analysis in paragraph 0081. By utilizing a linear discriminant model, one would obtain a statistical probability distribution. Therefore, it would have been obvious at the effective filing date of the invention as a matter of simple substitution to use a neural network model instead of Pislak’s linear discriminant analysis to improve the reliability of the model prediction.  
Regarding claim 18, Pislak discloses a probe insertion apparatus for real ear measurement (paragraph 0008), the apparatus comprising: 
a probe tube (1) having a sound receiving end positionable in an ear canal (paragraph 0037), and 
a sound output end (2’) sonically coupled to a measurement microphone (3) (paragraph 0038, 0042);  
5a reference microphone (3’) positionable outside the ear canal (paragraph 0040-0041); 
a reference speaker (2) positionable to emit reference sound towards the ear canal (paragraph 0038, 0039, 0061); 
an operator feedback device (paragraph 0108); 
a memory storing computer readable instructions (paragraph 0019, 0027, 0044 0062) (wherein examiner notes data is collected and therefore, must be collected in a memory as a computer with measuring software is used); and 
a processor (4) (paragraph 0043) configured to execute the computer readable instructions, wherein the 10computer readable instructions when executed configure the processor to: 
direct the reference speaker (2’) to continuously emit the reference sound (paragraph 0049, 0060-0062), and 10automatically perform several iterations of: 
receiving reference signals from the reference microphone (3’), and tympanic reflection signals from the measurement microphone (3) (paragraph 0050, 0059), 
determining, one or many times, a tympanic distance between the sound receiving end of the probe tube and a tympanic membrane (paragraph 0051-0054, 0079) by supplying the 15machine learn machine learning model (paragraph 0087) with inputs based on the received reference and tympanic reflection signals (generally paragraphs 0051-0057 go into further detail regarding tympanic distance), and receiving from the machine learning model output corresponding to a determined tympanic distance (paragraph 0084-0089), and 
directing the operator feedback device to provide an indicium of the tympanic distance between the sound receiving end of the probe tube and the tympanic 20membrane (paragraph 0108, generally paragraph 0108-0115 for into further detail).  
Pislak does not expressly disclose the use of a neural network model. However, Pislak does disclose the use of alternative machine learning model e.g. linear discriminant analysis in paragraph 0081. By utilizing a linear discriminant model, one would obtain a statistical probability distribution. Therefore, it would have been obvious at the effective filing date of the invention as a matter of simple substitution to use a neural network model instead of Pislak’s linear discriminant analysis to improve the reliability of the model prediction. 
Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pislak (US 20190046089) in view of Tran (US 20080004904).
Regarding claims 5 and 19, Pislak is silent regarding the probe insertion apparatus of claim 4, wherein: the neural network model is a recurrent neural network model.  
Tran teaches the use of a recurrent neural network model amongst healthcare device (paragraph 0505). 
Therefore, it would have been obvious at the time of the invention to modify Pislak’s use of machine learning method e.g. linear discriminant analysis by Tran’s use of a recurrent neural network model as both will provide an efficient, stable and compact data analysis and determination method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791